Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 13-20 directed to sub-combination group II non-elected without traverse.  Accordingly, claim 13-20 been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
	13. (Cancelled)
	14. (Cancelled)
	15. (Cancelled)
	16. (Cancelled)
	17. (Cancelled)
	18. (Cancelled)
	19. (Cancelled)


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 4-6, and 8-12 are allowed.
Regarding claim 1, the inclusion of the limitation “forming, in the first recess portion, a first pad having a width equal to or less than 3 μm and equal to or greater than 1.5 μm…
wherein the second process is performed such that a selection ratio of the first conductive layer to the first insulating film is 0.3 to 0.4;…
forming the first conductive layer on the front surface of the first insulating film, which is located both inside and outside the first recess portion and having another conductive layer placed therebetween” with all the remaining limitations overcome the most pertinent prior arts of record (US 20140175655 A1 and US 6326299 B1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817